WANAMAKER, J.:
1. Where one is engaged in the manufacture and sale of motor trucks, and the rebuilding of its used trucks, newspaper ads or circulars touching rebuilt trucks, authorized and published by such motor company to the general trade, are competent evidence in behalf of the purchaser of any such truck, who knows of such ad and relies upon the same, unless it appears from the special contract signed by the parties touhcing such sale, that such special contract withdrew or altered the representations made in such general ad.
2. The language of a written order or contract of sale,. — '“All promises, verbal agreements, or agreements of any kind pertaining to this purchase not specified herein, are hereby expressly waived,” — does not exempt such contract from the force and effect of such general advertisement touching the character and quality of a truck in process of rebuilding when such contract was executed.
3. In a suit on account for work and repairs done upon a truck in process of reconstruction, as aforesaid, when sold pursuant to such general ad and a written contract as aforesaid, the question whether or not such repairsi or any part of them were made necessary by the defective rebuilding of the truck within the terms of such general ad and the writtgn order for such rebuilt truck, is a question for the jury under proper instructions.
Judgment reversed.
Hough, Jones and Matthias, JJ., concur,
Clark, J., took no part in the consideration or decision of the case.
Robinson, J., concurs in proposition one of the sylabus but does not concur in proposition two and three.